DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent June 30, 2021, claim(s) 7-18 is/are pending in this application; of these claim(s) 7 is/are in independent form.  Claim(s) 7 is/are currently amended; claim(s) 9, 11, 13, 15, 16, and 18 is/are previously presented; claim(s) 8, 10, 12, 14, and 17 is/are original; claim(s) 1-6 and 19-22 is/are cancelled.
Response to Arguments
Regarding the rejection under 35 U.S.C. § 101, the Examiner respectfully disagrees that the “analyzing” and “comparing” steps are not abstract.  The “analyzing” step has little patentable weight because it is a contingent limitation in a process claim (see MPEP § 2111.04 II).  The “comparing” step is not significantly more than an abstract idea merely because the claims recite tangible equipment to identify physical specimens, because those additional steps that are beyond the abstract idea are well-understood, routine, and conventional.  The repetition of iterative measurements is not recited as steps of the method in claim 15, so Applicant’s arguments regarding this element is moot.  The Examiner argues that express evidence pursuant to the requirements of Berkheimer are have already been met by citations to precedential cases, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017).  Nevertheless, the Examiner adds 
Applicant’s arguments, see page 11 lines 1-12, filed June 30, 2021, with respect to claim 17 have been fully considered and are persuasive.  The rejection of claim 17 (regarding 35 U.S.C. § 101) has been withdrawn. 
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.  Applicant argues that an organic signaling molecule does teach signal peptides.  The Examiner respectfully disagrees.  Peptide signaling molecules are at once envisaged from organic signaling molecules.  See MPEP § 2131.02(III).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process of comparison. This judicial exception is not integrated   As to claim 18, Applicant’s Specification provides evidence in Applicant’s Para [0119] that cerebrospinal fluids are commercially available for analysis and therefore routine and conventional.
The examiner suggests considering MPEP § 2106.04(d)(2) regarding “Particular Treatment and Prophylaxis” to amend the claim.
	As to claims 7-16 and 18, see the further elaboration of these arguments below:


analyzing a presence or absence of an ALS-associated signal peptide in a bodily fluid from a test subject or a degree of abundance of the ALS-associated signal peptide (this element is pre-solution activity that is necessary precursor for all uses of the next element, the natural correlation; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) ) when present (this element is also a contingent limitation in a method claim, and therefore has little patentable weight; see MPEP § 2111.04 II for more information about contingent limitations), and
comparing the presence or absence of the ALS-associated signal peptide or the degree of abundance of the ALS-associated signal peptide in the bodily fluid from the test subject with a reference level set based on results obtained by analyzing the presence or absence of the ALS- associated signal peptide, or the degree of abundance of the ALS-associated signal peptide in a bodily fluid from at least one healthy subject wherein a molecular weight of the ALS-associated signal peptide is (this element does have patentable weight because it is not a contingent limitation; however, this element is a mental process of a comparison, see MPEP 2106.04(a)(2)(III)(A), which cites University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014) )  :
1405.71±2, 1406.49±2, 1409.40±2, 1410.97±2, 1418.70±2, 1426.68±2, 1437.62±2, 1445.77±2, 1451.61±2, 1456.44±2, 1458.88±2, 1466.24±2, 1468.86±2, 1472.12±2, 1476.87±2, 1482.60±2, 1493.58±2, 1495.42±2, 1496.52±2, 1497.16±2, 1498.88±2, 1502.40±2, 1505.52±2, 1508.76±2, 1510.50±2, 1516.64±2, 1521.93±2, 1529.32±2, 1530.37±2, 1533.52±2, 1539.36±2, 1544.22±2, 1553.72±2, 1555.72±2, 1560.24±2, 1566.20±2, 1567.20±2, 1567.74±2, 1575.70±2, 1578.07±2, 1580.91±2, 1589.58±2, 1592.55±2, 1597.25±2, 1608.53±2, 1609.36±2, 1610.62±2, 1616.12±2, 1629.15±2, 1639.39±2, 1640.36±2, 1646.58±2, 1655.72±2, 1657.97±2, 1659.24±2, 1660.46±2, 1662.16±2, 1679.09±2, 1682.54±2, 1683.12±2, 1687.34±2, 1688.14±2, 1691.08±2, 1691.75±2, 1694.76±2, 1695.74±2, 1700.65±2, 1702.19±2, 1705.53±2, 1708.77±2, 1712.10±2, 1714.63±2, 1715.56±2, 1719.51±2, 1721.61±2, 1726.31±2, 1737.85±2, 1739.71±2, 1743.69±2, 1761.79±2, 1769.93±2, 1774.13±2, 1775.70±2, 1786.39±2, 1788.03±2, 1790.80±2, 1796.23±2, 1797.49±2, 1800.34±2, 1801.79±2, 1804.45±2, 1810.72±2, 1812.31±2, 1813.77±2, 1817.26±2, 1818.66±2, 1819.34±2, 1819.93±2, 1821.71±2, 1822.73±2, 1829.48±2, 1831.81±2, 1832.41±2, 1836.18±2, 1837.33±2, 1840.84±2, 1849.81±2, 1854.68±2, 1858.34±2, 1864.19±2, 1866.06±2, 1875.28±2, 1876.50±2, 1878.25±2, 1890.21±2, 1891.32±2, 1893.00±2, 1904.69±2, 1911.46±2, 1913.68±2, 1916.02±2, 1919.35±2, 1927.13±2, 1931.84±2, 1934.86±2, 1935.52±2, 1936.83±2, 1937.87±2, 1941.22±2, 1944.97±2, 1948.39±2, 1952.47±2, 

As to claim 8, the method according to claim 7, wherein an amino acid sequence constituting the ALS-associated signal peptide is any of amino acid sequences represented by SEQ ID Nos: 1 to 1580 (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea).

As to claim 9, the method according to claim 7, wherein the degree of abundance of any of the ALS-associated signal peptides having the following molecular weights out of the tested ALS-associated signal peptides in the bodily fluid from the test subject is confirmed to be high in comparison with the reference level (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea):


As to claim 10, the method according to claim 9, wherein an amino acid sequence of the ALS-associated signal peptide is any of amino acid sequences represented by SEQ ID Nos: 1 to 16, 21 to 27, 29 to 46, 53 to 67, 72 to 87, 94 to 108, 118 to 172, 179 to 243, 248 to 295, 297 to 304, 307 to 317, 320 to 333, 337 to 354, 359 to 422, 424, 425, 430 to 585, 587 to 593, 595 to 605, 607 to 693, 696, 699 to 777, 786 to 902, 906 to 914, 918 to 945, 947 to 983, 990 to 1029, 1042 to 1201, 1208 to 1217, 1230 to 1566, 1569 to 1571 and 1574 to 1580 (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea).

As to claim 11, the method according to claim 7, further comprising:
confirming that the degree of abundance of any of the ALS-associated signal peptides having the following molecular weights out of the tested ALS-associated signal peptides in the bodily fluid from the test subject is low in comparison with the reference level (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea):


As to claim 12, the method according to claim 11, wherein an amino acid sequence of the ALS-associated signal peptide is any of amino acid sequences represented by SEQ ID Nos: 68, 69, 296, 357, 429, 903 to 905, 1223 to 1229, 1572 and 1573 (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea).

As to claim 13, the method according to claim 7, wherein at least the degree of abundance of an ALS-associated signal peptide with a molecular weight of 1502.40±2, 1521.93±2, 1629.15±2, 1682.54±2, 1691.75±2, 1705.53±2, 1821.71±2, 1836.18±2, 1948.39±2, 2011.18±2, 2092.80±2, 2099.42±2, 2177.51±2, 2179.25±2, 2186.28±2, 2211.58±2, 2226.96±2, 2254.83±2, 2278.67±2, 2290.85±2, 2292.35±2, 2502.64±2, 2640.51±2, 2698.27±2 or 3330.34±2 is tested (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea).

As to claim 14, the method according to claim 13, wherein an amino acid sequence constituting the ALS-associated signal peptide is any of amino acid sequences represented by SEQ ID Nos: 1 to 180 (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea).

As to claim 15, the method according to claim 7, wherein at least 10 kinds of ALS-associated signal peptides having molecular weights differing by at least 3 from each other are tested in the bodily fluid from the test subject (this element further refines the scope of the abstract idea of a “comparison” without introducing new elements beyond the abstract idea).

As to claim 16, the method according to claim 7, wherein the presence or absence or degree of abundance of the ALS-associated signal peptide in the bodily fluid from the test subject is tested with a mass spectrometer (this element is pre-solution activity that is necessary precursor for all uses of the comparison step; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); furthermore, Applicant provides evidence in Applicant’s Para [0017] that using a mass spectrometer for diagnosis is routine and conventional; US 2004/0266674 A1 provides evidence that spectroscopy is routine and conventional in Para [0451] in the context of signal peptide analysis in Para [0136]; US 2005/0208619 A1 provides evidence that diagnosis of ALS using spectroscopy is routine and conventional for diagnosis of ALS).

As to claim 18, the method according to claim 7, wherein the bodily fluid is a cerebrospinal fluid (this element is pre-solution activity that is necessary precursor for all uses of the comparison step; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); furthermore, Applicant provides evidence in Applicant’s Para [0119] that cerebrospinal fluids are commercially available for analysis and therefore routine and conventional).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7, 8, 13-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0298998 A1 (“Paige”) in view of US 2013/0316366 A1 (“Yu”).

	As to claim 7, Paige teaches a method for aiding detection of amyotrophic lateral sclerosis (ALS) (Paige Para [0006]: diagnosis of amyotrophic lateral sclerosis), the method comprising:
analyzing a presence or absence (Paige Para [0006]: analyzing a biological sample to determine the level of biomarker) of an ALS-associated signal peptide (Paige Para [0046]: testing the presence of an organic signaling molecule; a signal peptide is at once envisaged from the teachings of an organic signaling molecule; see MPEP §  2131.02(III)) in a bodily fluid from a test subject (Paige Para [0043]: cerebral spinal fluid or other sample isolated from a subject) or the degree of abundance of the ALS-associated signal peptide (Paige Para [0006]: analyzing a biological sample to determine the level of biomarker) when present (this whole element is claimed in the alternative and does not need to be mapped), and
comparing the presence or absence of the ALS-associated signal peptide (Paige Para [0046]: testing the presence of an organic signaling molecule; a signal peptide is at once envisaged from the teachings of an organic signaling molecule; see MPEP §  2131.02(III)) or the degree of abundance (Paige Para [0006]: analyzing a biological sample to determine the level of biomarker) of the ALS-associated signal peptide in the bodily fluid (Paige Para [0043]: cerebral spinal fluid or other sample isolated from a subject) from (Paige Para [0006]: comparing the levels of the biomarkers to compare ALS-positive and ALS-negative reference levels), wherein a molecular weight of the ALS-associated signal peptide is…
However, Paige does not teach wherein a molecular weight of the ALS-associated signal peptide is:
1405.71±2, 1406.49±2, 1409.40±2, 1410.97±2, 1418.70±2, 1426.68±2, 1437.62±2, 1445.77±2, 1451.61±2, 1456.44±2, 1458.88±2, 1466.24±2, 1468.86±2, 1472.12±2, 1476.87±2, 1482.60±2, 1493.58±2, 1495.42±2, 1496.52±2, 1497.16±2, 1498.88±2, 1502.40±2, 1505.52±2, 1508.76±2, 1510.50±2, 1516.64±2, 1521.93±2, 1529.32±2, 1530.37±2, 1533.52±2, 1539.36±2, 1544.22±2, 1553.72±2, 1555.72±2, 1560.24±2, 1566.20±2, 1567.20±2, 1567.74±2, 1575.70±2, 1578.07±2, 1580.91±2, 1589.58±2, 1592.55±2, 1597.25±2, 1608.53±2, 1609.36±2, 1610.62±2, 1616.12±2, 1629.15±2, 1639.39±2, 1640.36±2, 1646.58±2, 1655.72±2, 1657.97±2, 1659.24±2, 1660.46±2, 1662.16±2, 1679.09±2, 1682.54±2, 1683.12±2, 1687.34±2, 1688.14±2, 1691.08±2, 1691.75±2, 1694.76±2, 1695.74±2, 1700.65±2, 1702.19±2, 1705.53±2, 1708.77±2, 1712.10±2, 1714.63±2, 1715.56±2, 1719.51±2, 1721.61±2, 1726.31±2, 1737.85±2, 1739.71±2, 1743.69±2, 1761.79±2, 1769.93±2, 1774.13±2, 1775.70±2, 1786.39±2, 1788.03±2, 1790.80±2, 1796.23±2, 1797.49±2, 1800.34±2, 1801.79±2, 1804.45±2, 1810.72±2, 1812.31±2, 1813.77±2, 1817.26±2, 1818.66±2, 

Nevertheless, Yu teaches wherein a molecular weight of the ALS-associated signal peptide is (this element is claimed in the alternative and all alternatives do not need to be mapped):
1405.71±2, 1406.49±2, 1409.40±2, 1410.97±2, 1418.70±2, 1426.68±2, 1437.62±2, 1445.77±2, 1451.61±2, 1456.44±2, 1458.88±2, 1466.24±2, 1468.86±2, 1472.12±2, 1476.87±2, 1482.60±2, 1493.58±2, 1495.42±2, 1496.52±2, 1497.16±2, 1498.88±2, 1502.40±2, 1505.52±2, 1508.76±2, 1510.50±2, 1516.64±2, 1521.93±2, 1529.32±2, 1530.37±2,
(see Yu, Table 3 on page 7-22: MLTVALLALLCASASG; SEQ ID NO: 181; Molecular Weight:  1533.9),
1539.36±2, 1544.22±2, 1553.72±2, 1555.72±2, 1560.24±2 (see Yu, Table 3 on page 7-22: MNLLLILTFVAAAVA; Applicant’s SEQ ID NO: 182; Molecular Weight:  1559.97),
1566.20±2, 1567.20±2, 1567.74±2, 1575.70±2, 1578.07±2,
1580.91±2 (see Yu, Table 3 on page 7-22: MRLILPVGLIATTLA; Applicant’s SEQ ID NO: 183; Molecular Weight:  1582.02),
1589.58±2, 1592.55±2,
1597.25±2 (see Yu, Table 3 on page 7-22: MLRVLVGAVLPAMLL; Applicant’s SEQ ID NO: 184; Molecular Weight:  1596.11),
1608.53±2, 1609.36±2, 1610.62±2, 1616.12±2,
1629.15±2 (see Yu, Table 3 on page 7-22: MLLPLLLLLPMCWA; Applicant’s SEQ ID NO: 1; Molecular Weight:  1627.18),
1639.39±2 (see Yu, Table 3 on page 7-22: MYALFLLASLLGAALA; Applicant’s SEQ ID NO: 185; Molecular Weight:  1638.04),
1640.36±2,
1646.58±2 (see Yu, Table 3 on page 7-22: MRGLLVLSVLLGAVFG; Applicant’s SEQ ID NO: 186; Molecular Weight:  1645.08), 1655.72±2 (see Yu, Table 3 on page 7-22: MLPLWTLSLLLGAVAG; Applicant’s SEQ ID NO: 187; Molecular Weight:  1655.07), 1657.97±2 (see Yu, Table 3 on page 7-22: MKLPLLLALLFGAVSA; Applicant’s SEQ ID NO: 188; Molecular Weight:  1657.13),
(see Yu, Table 3 on page 7-22: MIRTLLLSTLVAGALS; Applicant’s SEQ ID NO: 189; Molecular Weight:  1659.06),
 1660.46±2,
1662.16±2 (see Yu, Table 3 on page 7-22: MLLILLSVALLAFSSA; Applicant’s SEQ ID NO: 191; Molecular Weight:  1662.1),
 1679.09±2 (see Yu, Table 3 on page 7-22: MKVSAVLLCLLLMTAA; Applicant's SEQ ID NO: 192; Molecular Weight:  1677.2),
1682.54±2 (see Yu, Table 3 on page 7-22: MLFLLLPLLAVLPGDG; Applicant's SEQ ID NO: 4; Molecular Weight:  1682.14),
1683.12±2 (see Yu, Table 3 on page 7-22: MTAEFLSLLCLGLCLG; Applicant's SEQ ID NO: 5; Molecular Weight:  1684.1),
 1687.34±2 (see Yu, Table 3 on page 7-22: MALFGALFLALLAGAHA; Applicant's SEQ ID NO: 195; Molecular Weight:  1687.08),
1688.14±2, 1691.08±2, 1691.75±2,
1694.76±2 (see Yu, Table 3 on page 7-22: MLLSVPLLLGLLGLAVA; Applicant's SEQ ID NO: 6; Molecular Weight:  1693.2),
1695.74±2 (see Yu, Table 3 on page 7-22: MGAPRSLLLALAAGLAVA; Applicant's SEQ ID NO: 197; Molecular Weight:  1695.1),
1700.65±2, 1702.19±2, 1705.53±2, 1708.77±2,
1712.10±2 (see Yu, Table 3 on page 7-22: MLGVLVLGALALAGLGFP; Applicant's SEQ ID NO: 199; Molecular Weight:  1712.17),
1714.63±2, 1715.56±2, 1719.51±2, 1721.61±2,
1726.31±2 (see Yu, Table 3 on page 7-22: MALRVLLLTALTLCHG; Applicant's SEQ ID NO: 200; Molecular Weight:  1725.18),
(see Yu, Table 3 on page 7-22: MLALLCSCLLLAAGASDA; Applicant's SEQ ID NO: 201; Molecular Weight:  1736.13),
1739.71±2 (see Yu, Table 3 on page 7-22: MKRVLVLLLAVAFGHA; Applicant's SEQ ID NO: 202; Molecular Weight:  1738.21),
1743.69±2 (see Yu, Table 3 on page 7-22: MSLVLLSLAALCRSAVP; Applicant's SEQ ID NO: 203; Molecular Weight:  1744.18),
1761.79±2 (see Yu, Table 3 on page 7-22: MALDYLLLLLLASAVAA; Applicant's SEQ ID NO: 206; Molecular Weight:  1761.19; see Yu, Table 3 on page 7-22: MVWKVAVFLSVALGIGA; Applicant's SEQ ID NO: 207; Molecular Weight:  1761.2)),
1769.93±2, 1774.13±2, 1775.70±2,
1786.39±2 (see Yu, Table 3 on page 7-22: MSLSAFTLFLALIGGTSG; Applicant's SEQ ID NO: 208; Molecular Weight:  1786.12; see Yu, Table 3 on page 7-22: MLCLLLTLGVALVCGVPA; Applicant's SEQ ID NO: 209; Molecular Weight:  1786.32),
1788.03±2 (see Yu, Table 3 on page 7-22: MRSAAVLALLLCAGQVTA; Applicant's SEQ ID NO: 210; Molecular Weight:  1788.2),
1790.80±2 (see Yu, Table 3 on page 7-22: MFRLWLLLAGLCGLLA; Applicant's SEQ ID NO: 211; Molecular Weight:  1790.3),
1796.23±2,
1797.49±2 (see Yu, Table 3 on page 7-22: MRSTILLFCLLGSTRS; Applicant's SEQ ID NO: 213; Molecular Weight:  1798.19),
1800.34±2 (see Yu, Table 3 on page 7-22: MARILLLFLPGLVAVCA; Applicant's SEQ ID NO: 214; Molecular Weight:  1800.34),
(see Yu, Table 3 on page 7-22: MVAAVLLGLSWLCSPLGA; Applicant's SEQ ID NO: 215; Molecular Weight:  1801.24),
1804.45±2 (see Yu, Table 3 on page 7-22: MAGPSLACCLLGLLALTSA; Applicant's SEQ ID NO: 216; Molecular Weight:  1805.24),
1810.72±2 (see Yu, Table 3 on page 7-22: MQPSSLLPLALCLLAAPA; Applicant's SEQ ID NO: 218; Molecular Weight:  1809.26),
1812.31±2,
1813.77±2 (see Yu, Table 3 on page 7-22: MWCIVLFSLLAWVYA; Applicant's SEQ ID NO: 219; Molecular Weight:  1815.26),
1817.26±2 (see Yu, Table 3 on page 7-22: MWCIVLFSLLAWVYA; Applicant's SEQ ID NO: 219; Molecular Weight:  1815.26),
1818.66±2, 1819.34±2, 1819.93±2,
1821.71±2 see (Yu, Table 3 on page 7-22: MKPLLLAVSLGLIAALQA; Applicant's SEQ ID NO: 7; Molecular Weight:  1822.32),
1822.73±2 (see Yu, Table 3 on page 7-22: MKPLLLAVSLGLIAALQA; Applicant's SEQ ID NO: 7; Molecular Weight:  1822.32),1829.48±2, 1831.81±2, 1832.41±2,
1836.18±2 (see Yu, Table 3 on page 7-22: MWLQSLLLLGTVACSIS; Applicant's SEQ ID NO: 9; Molecular Weight:  1835.25),
1837.33±2 (see Yu, Table 3 on page 7-22: MKFFLLLFTIGFCWA; Applicant's SEQ ID NO: 10; Molecular Weight:  1837.31),
1840.84±2 (see Yu, Table 3 on page 7-22: MLRRALLCLAVAALVRA; Applicant's SEQ ID NO: 220; Molecular Weight:  1840.37),
1849.81±2,
(see Yu, Table 3 on page 7-22: MKALIVLGLVLLSVTVQG; Applicant's SEQ ID NO: 221; Molecular Weight:  1854.37),
1858.34±2 (see Yu, Table 3 on page 7-22: MALLFLLPLVMQGVSRA; Applicant's SEQ ID NO: 222; Molecular Weight:  1859.36),
1864.19±2 (see Yu, Table 3 on page 7-22: MTTLLWVFVTLRVITA; Applicant's SEQ ID NO: 223; Molecular Weight:  1864.32),
1866.06±2 (see Yu, Table 3 on page 7-22: MGSGLPLVLLLTLLGSSHG; Applicant's SEQ ID NO: 224; Molecular Weight:  1865.26),
1875.28±2 (see Yu, Table 3 on page 7-22: MKWMVVVLVCLQLLEA; Applicant's SEQ ID NO: 228; Molecular Weight:  1875.42),
1876.50±2 (see Yu, Table 3 on page 7-22: MKWMVVVLVCLQLLEA; Applicant's SEQ ID NO: 228; Molecular Weight:  1875.42),
1878.25±2 (see Yu, Table 3 on page 7-22: MLLKTVLLLGHVAQVLM; Applicant's SEQ ID NO: 229; Molecular Weight:  1879.44),
1890.21±2 (see Yu, Table 3 on page 7-22: MRACISLVLAVLCGLAWA; Applicant's SEQ ID NO: 231; Molecular Weight:  1890.39),
1891.32±2 (see Yu, Table 3 on page 7-22: MRACISLVLAVLCGLAWA; Applicant's SEQ ID NO: 231; Molecular Weight:  1890.39),
1893.00±2 (see Yu, Table 3 on page 7-22: MKLAALLGLCVALSCSSAAA; Applicant's SEQ ID NO: 232; Molecular Weight:  1893.35),
1904.69±2 (see Yu, Table 3 on page 7-22: MKLAALLGLCVALSCSSAAA; Applicant's SEQ ID NO: 232; Molecular Weight:  1893.35),
1911.46±2 (see Yu, Table 3 on page 7-22: MQPLLLLLAFLLPTGAEA; Applicant's SEQ ID NO: 238; Molecular Weight:  1911.37),
(see Yu, Table 3 on page 7-22: MVWKWMPLLLLLVCVA; Applicant's SEQ ID NO: 239; Molecular Weight:  1915.53),
1916.02±2 (see Yu, Table 3 on page 7-22: MVWKWMPLLLLLVCVA; Applicant's SEQ ID NO: 239; Molecular Weight:  1915.53),
1919.35±2 (see Yu, Table 3 on page 7-22: MWVPVVFLTLSVTWIGA; Applicant's SEQ ID NO: 240; Molecular Weight:  1919.36),
1927.13±2,
1931.84±2 (see Yu, Table 3 on page 7-22: MWLLVSVILISRISSVGG; Applicant's SEQ ID NO: 242; Molecular Weight:  1930.38),
1934.86±2 (see Yu, Table 3 on page 7-22: MKVLLRLICFIALLISS; Applicant's SEQ ID NO: 244; Molecular Weight:  1933.53),
1935.52±2 (see Yu, Table 3 on page 7-22: MKVLWAALLVTFLAGCQA; Applicant's SEQ ID NO: 245; Molecular Weight:  1935.42),
1936.83±2 (see Yu, Table 3 on page 7-22: MKALIAALLLITLQYSCA; Applicant's SEQ ID NO: 246; Molecular Weight:  1936.44),
1937.87±2 (see Yu, Table 3 on page 7-22: MNSGVCLCVLMAVLAAGALT; Applicant's SEQ ID NO: 247; Molecular Weight:  1937.42), 1941.22±2 (see Yu, Table 3 on page 7-22: MKLVNIWLLLLVVLLCG; Applicant's SEQ ID NO: 249; Molecular Weight:  1940.56),
1944.97±2 (see Yu, Table 3 on page 7-22: MGAPACALALCVAVAIVAGASS; Applicant's SEQ ID NO: 251; Molecular Weight:  1946.37),
1948.39±2 (see Yu, Table 3 on page 7-22: MHLLLFQLLVLLPLGKT; Applicant's SEQ ID NO: 12; Molecular Weight:  1949.51),
(see Yu, Table 3 on page 7-22: MGLQACLLGLFALILSGKC; Applicant's SEQ ID NO: 252; Molecular Weight:  1951.47),
1957.80±2 (see Yu, Table 3 on page 7-22: MIWYILIIGILLPQSLA; Applicant's SEQ ID NO: 257; Molecular Weight:  1957.49),
1962.82±2 (see Yu, Table 3 on page 7-22: MRLFTGIVFCSLVMGVTS; Applicant's SEQ ID NO: 260; Molecular Weight:  1961.43), 1969.82±2 (see Yu, Table 3 on page 7-22: MALSWVLTVLSLLPLLEA; Applicant's SEQ ID NO: 263; Molecular Weight:  1969.45),
1972.54±2,
1975.58±2 (see Yu, Table 3 on page 7-22: MDILCSTLLLLTVPSGVLS; Applicant's SEQ ID NO: 266; Molecular Weight:  1975.43), 1976.51±2 (see Yu, Table 3 on page 7-22: MARAPLGVLLLLGLLGRGVG; Applicant's SEQ ID NO: 267; Molecular Weight:  1976.5),
1977.70±2 (see Yu, Table 3 on page 7-22: MLPLCLVAALLLAAGPGPSLG; Applicant's SEQ ID NO: 268; Molecular Weight:  1977.49),
1979.29±2 (see Yu, Table 3 on page 7-22: MRTLAILAAILLVALQAQA; Applicant's SEQ ID NO: 269; Molecular Weight:  1980.48),
1988.46±2 (see Yu, Table 3 on page 7-22: MWLFHTLLCIASLALLAA; Applicant's SEQ ID NO: 271; Molecular Weight:  1987.49),
1991.91±2 (see Yu, Table 3 on page 7-22: MARAPPLLAALTALLAAAAAGG; Applicant's SEQ ID NO: 275; Molecular Weight:  1991.42),
1995.37±2,
2009.91±2 (see Yu, Table 3 on page 7-22: MEKLLCFLVLTSLSHAFG; Applicant's SEQ ID NO: 13; Molecular Weight:  2009.45),
(see Yu, Table 3 on page 7-22: MKGLAAALLVLVCTMALCSC; Applicant's SEQ ID NO: 15; Molecular Weight:  2011.6),
2013.86±2 (see Yu, Table 3 on page 7-22: MNLAISIALLLTVLQVSRG; Applicant's SEQ ID NO: 16; Molecular Weight:  2012.48),
2023.97±2 (see Yu, Table 3 on page 7-22: MRGPSGALWLLLALRTVLG; Applicant's SEQ ID NO: 282; Molecular Weight:  2024.5; see Yu, Table 3 on page 7-22: MFFWCACCLMVAWRVSA; Applicant's SEQ ID NO: 283; Molecular Weight:  2024.52; see Yu, Table 3 on page 7-22: MYGKIIFVLLLSGIVSISA; Applicant's SEQ ID NO: 284; Molecular Weight:  2024.53),
2027.73±2, 2030.95±2,
2032.69±2 (see Yu, Table 3 on page 7-22: MSCPVPACCALLLVLGLCRA; Applicant's SEQ ID NO: 285; Molecular Weight:  2033.61),
2039.29±2 (see Yu, Table 3 on page 7-22: MVALPMVLVLLLVLSRGES; Applicant's SEQ ID NO: 288; Molecular Weight:  2040.59),
2043.12±2 (see Yu, Table 3 on page 7-22: MARPLCTLLLLMATLAGALA; Applicant's SEQ ID NO: 290; Molecular Weight:  2043.62),
2045.68±2 (see Yu, Table 3 on page 7-22: MAPLRPLLILALLAWVALA; Applicant's SEQ ID NO: 292; Molecular Weight:  2045.64),
2051.76±2 (see Yu, Table 3 on page 7-22: IFASLLRAVIASICVVSSMA; Applicant's SEQ ID NO: 295; Molecular Weight:  2051.53),
2055.50±2 (see Yu, Table 3 on page 7-22: MGDHLDLLLGVVLMAGPVFG; Applicant's SEQ ID NO: 296; Molecular Weight:  2054.49),
2059.05±2 (see Yu, Table 3 on page 7-22: MQLFLLLCLVLLSPQGASL; Applicant's SEQ ID NO: 298; Molecular Weight:  2059.6),
(see Yu, Table 3 on page 7-22: MWLCPLALNLILMAASGAAC; Applicant's SEQ ID NO: 303; Molecular Weight:  2062.59),
2065.57±2 (see Yu, Table 3 on page 7-22: MRGATRVSIMLLLVTVSDC; Applicant's SEQ ID NO: 306; Molecular Weight:  2065.54),
2066.09±2 (see Yu, Table 3 on page 7-22: MKTLLLLLLVLLELGEAQG; Applicant's SEQ ID NO: 307; Molecular Weight:  2067.6),
2074.03±2 (see Yu, Table 3 on page 7-22: MNCRELPLTLWVLISVST; Applicant's SEQ ID NO: 309; Molecular Weight:  2075.51),
2075.32±2 (see Yu, Table 3 on page 7-22: MNCRELPLTLWVLISVST; Applicant's SEQ ID NO: 309; Molecular Weight:  2075.51),
2079.80±2 (see Yu, Table 3 on page 7-22: MKLITILFLCSRLLLSLT; Applicant's SEQ ID NO: 315; Molecular Weight:  2078.69),
2083.74±2 (see Yu, Table 3 on page 7-22: MLLLFLLFEGLCCPGENTA; Applicant's SEQ ID NO: 318; Molecular Weight:  2084.53),
2084.36±2 (see Yu, Table 3 on page 7-22: MLLLFLLFEGLCCPGENTA; Applicant's SEQ ID NO: 318; Molecular Weight:  2084.53),
2085.85±2 (see Yu, Table 3 on page 7-22: MLLLFLLFEGLCCPGENTA; Applicant's SEQ ID NO: 318; Molecular Weight:  2084.53),
2089.53±2 (see Yu, Table 3 on page 7-22: MWLCPLALNLILMAASGAVC; Applicant's SEQ ID NO: 319; Molecular Weight:  2090.65), 2092.25±2 (see Yu, Table 3 on page 7-22: MRLLPRLLLLLLLVFPAT; Applicant's SEQ ID NO: 19; Molecular Weight:  2092.74),
2092.80±2 (see Yu, Table 3 on page 7-22: MRLLPRLLLLLLLVFPAT; Applicant's SEQ ID NO: 19; Molecular Weight:  2092.74),
(see Yu, Table 3 on page 7-22: MALPFALLMALVVLSCKSSC; Applicant's SEQ ID NO: 22; Molecular Weight:  2097.68),
2099.42±2 (see Yu, Table 3 on page 7-22: MNQLSFLLFLIATTRGWS; Applicant's SEQ ID NO: 23; Molecular Weight:  2098.49),
2111.39±2 (see Yu, Table 3 on page 7-22: MAAAMPLALLVLLLLGPGGWC; Applicant's SEQ ID NO: 322; Molecular Weight:  2110.71),
2113.10±2 (see Yu, Table 3 on page 7-22: MFSMRIVCLVLSVVGTAWT; Applicant's SEQ ID NO: 326; Molecular Weight:  2113.62),
2115.77±2, 2120.37±2,
2126.55±2 (see Yu, Table 3 on page 7-22: MATSMGLLLLLLLLLTQPGAG; Applicant's SEQ ID NO: 328; Molecular Weight:  2126.68),
2137.63±2 (see Yu, Table 3 on page 7-22: MARGAALALLLFGLLGVLVAAP; Applicant's SEQ ID NO: 332; Molecular Weight:  2137.7; see Yu, Table 3 on page 7-22: MKILILGIFLFLCSTPAWA; Applicant's SEQ ID NO: 333; Molecular Weight:  2137.71),
2139.15±2 (see Yu, Table 3 on page 7-22: MRLPAQLLGLLMLWVPGSSG; Applicant's SEQ ID NO: 334; Molecular Weight:  2139.65),
2140.48±2 (see Yu, Table 3 on page 7-22: MKWVTFISLLFLFSSAYS; Applicant's SEQ ID NO: 335; Molecular Weight:  2140.57),
2143.42±2 (see Yu, Table 3 on page 7-22: MASHRLLLLCLAGLVFVSEA; Applicant's SEQ ID NO: 337; Molecular Weight:  2143.63),
2146.46±2 (see Yu, Table 3 on page 7-22: MDWTWRILFLVAAATGAHS; Applicant's SEQ ID NO: 338; Molecular Weight:  2146.49),
(see Yu, Table 3 on page 7-22: MKFLAVLVLLGVSIFLVSAQ; Applicant's SEQ ID NO: 340; Molecular Weight:  2148.72),
2151.02±2 (see Yu, Table 3 on page 7-22: MLLWSLLVIFDAVTEQADS; Applicant's SEQ ID NO: 343; Molecular Weight:  2151.5),
2160.22±2 (see Yu, Table 3 on page 7-22: MDWTWRVFCLLAVAPGAHS; Applicant's SEQ ID NO: 350; Molecular Weight:  2160.54),
2161.68±2 (see Yu, Table 3 on page 7-22: MDWTWRVFCLLAVAPGAHS; Applicant's SEQ ID NO: 350; Molecular Weight:  2160.54),
2167.09±2 (see Yu, Table 3 on page 7-22: MIFLTALPLFWIMISASRG; Applicant's SEQ ID NO: 355; Molecular Weight:  2167.7),
2167.78±2 (see Yu, Table 3 on page 7-22: MLPCLVVLLAALLSLRLGSDA; Applicant's SEQ ID NO: 356; Molecular Weight:  2168.72),
2168.75±2 (see Yu, Table 3 on page 7-22: MLPCLVVLLAALLSLRLGSDA; Applicant's SEQ ID NO: 356; Molecular Weight:  2168.72),
2173.75±2,
2177.51±2 (see Yu, Table 3 on page 7-22: MQAAWLLGALVVPQLLGFGHG; Applicant's SEQ ID NO: 25; Molecular Weight:  2178.62),
2179.25±2 (see Yu, Table 3 on page 7-22: MEKIPVSAFLLLVALSYTLA; Applicant's SEQ ID NO: 26; Molecular Weight:  2179.69),
2184.93±2 (see Yu, Table 3 on page 7-22: MAPLALHLLVLVPILLSLVAS; Applicant's SEQ ID NO: 358; Molecular Weight:  2183.81),
2185.65±2 (see Yu, Table 3 on page 7-22: MMLHSALGLCLLLVTVSSNLA; Applicant's SEQ ID NO: 28; Molecular Weight:  2186.71),
(see Yu, Table 3 on page 7-22: MMLHSALGLCLLLVTVSSNLA; Applicant's SEQ ID NO: 28; Molecular Weight:  2186.71),
2190.18±2 (see Yu, Table 3 on page 7-22: MRAPGCGRLVLPLLLLAAAALA; Applicant's SEQ ID NO: 360; Molecular Weight:  2190.78),
2191.02±2 (see Yu, Table 3 on page 7-22: MRAPGCGRLVLPLLLLAAAALA; Applicant's SEQ ID NO: 360; Molecular Weight:  2190.78),
2192.84±2,
2196.47±2 (see Yu, Table 3 on page 7-22: MIFLLLMLSLELQLHQIAA; Applicant's SEQ ID NO: 363; Molecular Weight:  2197.77),
2199.82±2,
2201.22±2 (see Yu, Table 3 on page 7-22: MKLVSVALMYLGSLAFLGADT; Applicant's SEQ ID NO: 365; Molecular Weight:  2200.68),
2204.02±2 (see Yu, Table 3 on page 7-22: MKALLALPLLLLLSTPPCAPQ; Applicant's SEQ ID NO: 367; Molecular Weight:  2203.81),
2207.10±2 (see Yu, Table 3 on page 7-22: MKTLQSTLLLLLLVPLIKPA; Applicant's SEQ ID NO: 370; Molecular Weight:  2205.85),
2211.58±2 (see Yu, Table 3 on page 7-22: MAARLLLLGILLLLLPLPVPA; Applicant's SEQ ID NO: 30; Molecular Weight:  2210.92), 2216.77±2 (see Yu, Table 3 on page 7-22: MKWVESIFLIFLLNFTES; Applicant's SEQ ID NO: 371; Molecular Weight:  2217.65),
2218.45±2 (see Yu, Table 3 on page 7-22: MAPVAVWAALAVGLELWAAAHA; Applicant's SEQ ID NO: 372; Molecular Weight:  2218.64; see Yu, Table 3 on page 7-22: MRWALLVLLAFLSPASQKSS; Applicant's SEQ ID NO: 373; Molecular Weight:  2218.69),
(see Yu, Table 3 on page 7-22: MRWALLVLLAFLSPASQKSS; Applicant's SEQ ID NO: 373; Molecular Weight:  2218.69),
2220.56±2 (see Yu, Table 3 on page 7-22: MGTSLLCWMALCLLGADHADT; Applicant's SEQ ID NO: 375; Molecular Weight:  2222.64),
2222.74±2 (see Yu, Table 3 on page 7-22: MGTSLLCWMALCLLGADHADT; Applicant's SEQ ID NO: 375; Molecular Weight:  2222.64),
2226.96±2 (see Yu, Table 3 on page 7-22: MGAMTQLLAGVFLAFLALATEG; Applicant's SEQ ID NO: 33; Molecular Weight:  2225.69),
2228.22±2 (see Yu, Table 3 on page 7-22: MYRMQLLSCIALSLALVTNS; Applicant's SEQ ID NO: 34; Molecular Weight:  2227.72; see Yu, Table 3 on page 7-22: MGLGPVFLLLAGIFPFAPPGAAA; Applicant's SEQ ID NO: 35; Molecular Weight:  2227.74),
2231.60±2 (see Yu, Table 3 on page 7-22: MEHSTFLSGLVLATLLSQVSP; Applicant's SEQ ID NO: 376; Molecular Weight:  2230.6),
2239.71±2 (see Yu, Table 3 on page 7-22: MVLQTQVFISLLLWISGAYG; Applicant's SEQ ID NO: 378; Molecular Weight:  2239.7),
2244.01±2 (see Yu, Table 3 on page 7-22: MWATLPLLCAGAWLLGVPVCGA; Applicant's SEQ ID NO: 386; Molecular Weight:  2242.78),
2251.78±2 (see Yu, Table 3 on page 7-22: MVRLPLQCVLWGCLLTAVHP; Applicant's SEQ ID NO: 387; Molecular Weight:  2249.82),
2254.83±2 (see Yu, Table 3 on page 7-22: MAQGVLWILLGLLLWSDPGTA; Applicant's SEQ ID NO: 37; Molecular Weight:  2254.72),
2256.53±2 (see Yu, Table 3 on page 7-22: MWRCPLGLLLLLPLAGHLALG; Applicant's SEQ ID NO: 390; Molecular Weight:  2257.87),
(see Yu, Table 3 on page 7-22: MRPADLLQLVLLLDLPRDLG; Applicant's SEQ ID NO: 391; Molecular Weight:  2261.75),
2266.45±2 (see Yu, Table 3 on page 7-22: MALPFVLLMALVVLNCKSICS; Applicant's SEQ ID NO: 397; Molecular Weight:  2265.92),
2268.58±2 (see Yu, Table 3 on page 7-22: MRLLWGLIWASSFFTLSLQ; Applicant's SEQ ID NO: 398; Molecular Weight:  2269.73),
2274.97±2, 2276.04±2,
2278.67±2 (see Yu, Table 3 on page 7-22: MASRWAVQLLLVAAWSMGCGE; Applicant's SEQ ID NO: 39; Molecular Weight:  2279.72),
2281.09±2 (see Yu, Table 3 on page 7-22: MKLLHVFLLFLCFHLRFC; Applicant's SEQ ID NO: 403; Molecular Weight:  2280.92),
2285.01±2 (see Yu, Table 3 on page 7-22: MDMWTALLILQALLLPSLADG; Applicant's SEQ ID NO: 406; Molecular Weight:  2285.79),
2289.43±2 (see Yu, Table 3 on page 7-22: MILNKALLLGALALTTVMSPCGG; Applicant's SEQ ID NO: 409; Molecular Weight:  2287.86),
2290.85±2 (see Yu, Table 3 on page 7-22: MGLFMIIAILLFQKPTVTEQ; Applicant's SEQ ID NO: 41; Molecular Weight:  2293.85),
2292.35±2 (see Yu, Table 3 on page 7-22: MGLFMIIAILLFQKPTVTEQ; Applicant's SEQ ID NO: 41; Molecular Weight:  2293.85),
2295.92±2 (see Yu, Table 3 on page 7-22: MEAPAAGLFLLLLLGTWAPAPGS; Applicant's SEQ ID NO: 410; Molecular Weight:  2296.75),
2296.92±2 (see Yu, Table 3 on page 7-22: MEAPAAGLFLLLLLGTWAPAPGS; Applicant's SEQ ID NO: 410; Molecular Weight:  2296.75),
(see Yu, Table 3 on page 7-22: MQIELSTCFFLCLLRFCFS; Applicant's SEQ ID NO: 415; Molecular Weight:  2301.82),
2302.50±2 (see Yu, Table 3 on page 7-22: MVPPKLHVLFCLCGCLAVVYP; Applicant's SEQ ID NO: 416; Molecular Weight:  2302.94),
2303.21±2 (see Yu, Table 3 on page 7-22: MVPPKLHVLFCLCGCLAVVYP; Applicant's SEQ ID NO: 416; Molecular Weight:  2302.94),
2305.43±2 (see Yu, Table 3 on page 7-22: MILNKALMLGALALTTVMSPCGG; Applicant's SEQ ID NO: 418; Molecular Weight:  2305.9),
2307.22±2 (see Yu, Table 3 on page 7-22: MRALWVLGLCCVLLTFGSVRA; Applicant's SEQ ID NO: 422; Molecular Weight:  2308.89),
2314.24±2 (see Yu, Table 3 on page 7-22: MMWTWALWMLPSLCKFSLA; Applicant's SEQ ID NO: 423; Molecular Weight:  2315.9),
2314.81±2 (see Yu, Table 3 on page 7-22: MMWTWALWMLPSLCKFSLA; Applicant's SEQ ID NO: 423; Molecular Weight:  2315.9),
2317.68±2 (see Yu, Table 3 on page 7-22: MMWTWALWMLPSLCKFSLA; Applicant's SEQ ID NO: 423; Molecular Weight:  2315.9),
2325.30±2 (see Yu, Table 3 on page 7-22: MRLSVCLLMVSLALCCYQAHA; Applicant's SEQ ID NO: 426; Molecular Weight:  2325.91),
2327.73±2 (see Yu, Table 3 on page 7-22: MALTFALLVALLVLSCKSSCSVG; Applicant's SEQ ID NO: 427; Molecular Weight:  2326.9),
2341.14±2 (see Yu, Table 3 on page 7-22: MRLSVCLLLLTLALCCYRANA; Applicant's SEQ ID NO: 431; Molecular Weight:  2340.95),
2342.87±2 (see Yu, Table 3 on page 7-22: MTSSRLWFSLLLAAAFAGRATA; Applicant's SEQ ID NO: 432; Molecular Weight:  2341.76; see Yu, Table 3 on page 7-22: MEAPAQLLFLLLLWLPDTTR; Applicant's SEQ ID NO: 433; Molecular Weight:  2341.84),
2344.45±2 (see Yu, Table 3 on page 7-22: MEIKHLLFLVAAACLLPMLSM; Applicant's SEQ ID NO: 435; Molecular Weight:  2345.02),
2351.97±2, 2353.99±2,
2355.29±2 (see Yu, Table 3 on page 7-22: MASPFALLMVLVVLSCKSSCSLG; Applicant's SEQ ID NO: 437; Molecular Weight:  2356.94),
2357.54±2 (see Yu, Table 3 on page 7-22: MASPFALLMVLVVLSCKSSCSLG; Applicant's SEQ ID NO: 437; Molecular Weight:  2356.94),
2367.75±2 (see Yu, Table 3 on page 7-22: MRLSWFRVLTVLSICLSAVAT; Applicant's SEQ ID NO: 440; Molecular Weight:  2366.91),
2375.59±2 (see Yu, Table 3 on page 7-22: MVGKMWPVLWTLCAVRVTVDA; Applicant's SEQ ID NO: 443; Molecular Weight:  2375.93), 2378.35±2 (see Yu, Table 3 on page 7-22: MRVLSGTSLMLCSLLLLLQALC; Applicant's SEQ ID NO: 444; Molecular Weight:  2379.03),
2380.39±2 (see Yu, Table 3 on page 7-22: MRVLSGTSLMLCSLLLLLQALC; Applicant's SEQ ID NO: 444; Molecular Weight:  2379.03),
2393.64±2 (see Yu, Table 3 on page 7-22: MRRLLEPCWWILFLKITSS; Applicant's SEQ ID NO: 448; Molecular Weight:  2392.95),
2402.11±2 (see Yu, Table 3 on page 7-22: MDTSPLCFSILLVLCIFIQSSA; Applicant's SEQ ID NO: 450; Molecular Weight:  2401.92),
2404.01±2 (see Yu, Table 3 on page 7-22: MLWLFQSLLFVFCFGPGNVVS; Applicant's SEQ ID NO: 452; Molecular Weight:  2404.91),
2406.49±2,
(see Yu, Table 3 on page 7-22: MKLCVTVLSLLMLVAAFCSPALS; Applicant's SEQ ID NO: 456; Molecular Weight:  2411.08),
2414.25±2 (see Yu, Table 3 on page 7-22: MAQSLALSLLILVLAFGIPRTQG; Applicant's SEQ ID NO: 457; Molecular Weight:  2412.96),
2415.20±2 (see Yu, Table 3 on page 7-22: MELWGAYLLLCLFSLLTQVTT; Applicant's SEQ ID NO: 459; Molecular Weight:  2415.93),
2416.30±2 (see Yu, Table 3 on page 7-22: MKVSEAALSLLVLILIITSASRS; Applicant's SEQ ID NO: 461; Molecular Weight:  2415.96; see Yu, Table 3 on page 7-22: MAGCVPLLQGLVLVLALHRVEPS; Applicant's SEQ ID NO: 462; Molecular Weight:  2415.98; see Yu, Table 3 on page 7-22: MAQHHLWILLLCLQTWPEAAG; Applicant's SEQ ID NO: 465; Molecular Weight:  2431.9),
2431.13±2 (see Yu, Table 3 on page 7-22: MAQHHLWILLLCLQTWPEAAG; Applicant's SEQ ID NO: 465; Molecular Weight:  2431.9),
2434.36±2 (see Yu, Table 3 on page 7-22: MDMRVLAQLLGLLLLCFPGARC; Applicant's SEQ ID NO: 469; Molecular Weight:  2434.08),
2438.19±2 (see Yu, Table 3 on page 7-22: MDMRVPAQLLGLLLLWLPGAKC; Applicant's SEQ ID NO: 470; Molecular Weight:  2439.08),
2439.22±2 (see Yu, Table 3 on page 7-22: MDMRVPAQLLGLLLLWLPGAKC; Applicant's SEQ ID NO: 470; Molecular Weight:  2439.08),
2444.37±2 (see Yu, Table 3 on page 7-22: MANLGCWMLVLFVATWSDLGLC; Applicant's SEQ ID NO: 472; Molecular Weight:  2443.98),
2451.90±2 (see Yu, Table 3 on page 7-22: MANLGCWMLVLFVATWSDLGLC; Applicant's SEQ ID NO: 472; Molecular Weight:  2443.98),

2456.62±2 (see Yu, Table 3 on page 7-22: MGELMAFLLPLIIVLMVKHSDS; Applicant's SEQ ID NO: 478; Molecular Weight:  2458.07),
2459.43±2, 2462.31±2, 2464.16±2, 2470.97±2,
2478.17±2 (see Yu, Table 3 on page 7-22: MFARMSDLHVLLLMALVGKTACG; Applicant's SEQ ID NO: 481; Molecular Weight:  2478.09),
2479.28±2, 2484.18±2, 2500.40±2, 2502.64±2, 2504.73±2, 2507.42±2, 2509.21±2,
2515.26±2 (see Yu, Table 3 on page 7-22: MLTLQTWLVQALFIFLTTESTG; Applicant's SEQ ID NO: 492; Molecular Weight:  2513.97),
2517.43±2,
2519.07±2 (see Yu, Table 3 on page 7-22: MQIITTALVCLLLAGMWPEDVDS; Applicant's SEQ ID NO: 497; Molecular Weight:  2520.01),
2527.31±2 (see Yu, Table 3 on page 7-22: MDMRVPAQLLGLLLLWLRGARC; Applicant's SEQ ID NO: 500; Molecular Weight:  2526.16),
2531.06±2,
2532.26±2 (see Yu, Table 3 on page 7-22: MGRGLLRGLWPLHIVLWTRIAS; Applicant's SEQ ID NO: 510; Molecular Weight:  2546.12),
2546.08±2 (see Yu, Table 3 on page 7-22: MGRGLLRGLWPLHIVLWTRIAS; Applicant's SEQ ID NO: 510; Molecular Weight:  2546.12),
2554.96±2 (see Yu, Table 3 on page 7-22: MRIHYLLFALLFLFLVPVPGHG; Applicant's SEQ ID NO: 512; Molecular Weight:  2554.18),
2559.48±2 (see Yu, Table 3 on page 7-22: MLPPAIHFYLLPLACILMKSCLA; Applicant's SEQ ID NO: 516; Molecular Weight:  2559.29),


Paige and Yu are in the same field of molecular analysis.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paige to include the teachings of Yu because including signal peptides for molecular analysis is a more comprehensive analysis for Raman spectroscopy to detect peaks (See Yu Para [0106]).

As to claim 8, Paige in view of Yu teaches the method according to claim 7, wherein an amino acid sequence constituting the ALS-associated signal peptide is any of amino acid sequences represented by SEQ ID Nos: 1 to 1580 (See Yu, Table 3 for Applicant’s SEQ ID NO’s 1, 4, 5, 6, 7, 9, 10, 12, 13, 15, 16, 19, 22, 23, 25, 26, 28, 30, 33, 34, 35, 37, 39, 41, 181, 182, 183, 184, 185, 186, 187, 188, 189, 191, 192, 195, 197, 199, 200, 201, 202, 203, 206, 207, 208, 209, 210, 211, 213, 214, 215, 216, 218, 219, 220, 221, 222, 223, 224, 228, 229, 231, 232, 238, 239, 240, 242, 244, 245, 246, 247, 249, 251, 252, 257, 260, 263, 266, 267, 268, 269, 271, 275, 282, 283, 284, 285, 288, 290, 292, 295, 296, 298, 303, 306, 307, 309, 315, 318, 319, 322, 326, 328, 332, 333, 334, 335, 337, 338, 340, 343, 350, 355, 356, 358, 360, 363, 365, 367, 370, 371, 372, 373, 375, 376, 378, 386, 387, 390, 391, 397, 398, 403, 406, 409, 410, 415, 416, 418, 422, 423, 426, 427, 431, 432, 433, 435, 437, 440, 443, 444, 448, 450, 452, 456, 457, 459, 461, 465, 469, 470, 472, 478, 481, 492, 497, 500, 510, 512, 516).

As to claim 13, Paige in view of Yu teaches the method according to claim 7, wherein at least the degree of abundance of an ALS-associated signal peptide with a molecular weight of (this element is claimed in the alternative and all alternatives do not need to be mapped)
1502.40±2, 1521.93±2,
1629.15±2 (see Yu, Table 3 on page 7-22: MLLPLLLLLPMCWA; Applicant's SEQ ID NO: 1; Molecular Weight:  1627.18),
1682.54±2 (see Yu, Table 3 on page 7-22: MLFLLLPLLAVLPGDG; Applicant's SEQ ID NO: 4; Molecular Weight:  1682.14),
1691.75±2 (see Yu, Table 3 on page 7-22: MLLSVPLLLGLLGLAVA; Applicant's SEQ ID NO: 6; Molecular Weight:  1693.2),
1705.53±2,
1821.71±2 (see Yu, Table 3 on page 7-22: MKPLLLAVSLGLIAALQA; Applicant's SEQ ID NO: 7; Molecular Weight:  1822.32),
1836.18±2 (see Yu, Table 3 on page 7-22: MWLQSLLLLGTVACSIS; Applicant's SEQ ID NO: 9; Molecular Weight:  1835.25),
(see Yu, Table 3 on page 7-22: MHLLLFQLLVLLPLGKT; Applicant's SEQ ID NO: 12; Molecular Weight:  1949.51),
2011.18±2 (see Yu, Table 3 on page 7-22: MKGLAAALLVLVCTMALCSC; Applicant's SEQ ID NO: 15; Molecular Weight:  2011.6),
2092.80±2 (see Yu, Table 3 on page 7-22: MALLLTTVIALTCLGGFASP; Applicant's SEQ ID NO: 276; Molecular Weight:  1992.46),
2099.42±2 (see Yu, Table 3 on page 7-22: MNQLSFLLFLIATTRGWS; Applicant's SEQ ID NO: 23; Molecular Weight:  2098.49),
2177.51±2,
2179.25±2 (see Yu, Table 3 on page 7-22: MEKIPVSAFLLLVALSYTLA; Applicant's SEQ ID NO: 26; Molecular Weight:  2179.69),
2186.28±2 (see Yu, Table 3 on page 7-22: MMLHSALGLCLLLVTVSSNLA; Applicant's SEQ ID NO: 28; Molecular Weight:  2186.71),
2211.58±2 (see Yu, Table 3 on page 7-22: MALLLALSLLVLWTSPAPTLS; Applicant's SEQ ID NO: 29; Molecular Weight:  2210.74; see Yu, Table 3 on page 7-22: MAARLLLLGILLLLLPLPVPA; Applicant's SEQ ID NO: 30; Molecular Weight:  2210.92),
2226.96±2 (see Yu, Table 3 on page 7-22: MELSWHVVFIALLSFSCWG; Applicant's SEQ ID NO: 32; Molecular Weight:  2225.65),
2254.83±2 (see Yu, Table 3 on page 7-22: MAQGVLWILLGLLLWSDPGTA; Applicant's SEQ ID NO: 37; Molecular Weight:  2254.72),
(see Yu, Table 3 on page 7-22: MASRWAVQLLLVAAWSMGCGE; Applicant's SEQ ID NO: 39; Molecular Weight:  2279.72),
2290.85±2,
2292.35±2 (see Yu, Table 3 on page 7-22: MGLFMIIAILLFQKPTVTEQ; Applicant's SEQ ID NO: 41; Molecular Weight:  2293.85),
2502.64±2, 2640.51±2, 2698.27±2 or 3330.34±2 is tested.

As to claim 14, Paige in view of Yu teaches the method according to claim 13, wherein an amino acid sequence constituting the ALS-associated signal peptide is any of amino acid sequences represented by SEQ ID Nos: 1 to 180 (See Yu, Table 3 for Applicant’s SEQ ID NO’s 1, 4, 5, 6, 7, 9, 10, 12, 13, 15, 16, 19, 22, 23, 25, 26, 28, 30, 33, 34, 35, 37, 39, 41).

As to claim 15, Paige in view of Yu teaches the method according to claim 7, wherein at least 10 kinds of ALS-associated signal peptides having molecular weights differing by at least 3 from each other are tested in the bodily fluid from the test subject (see Yu, Table 3 on page 7-22 for ten peptides differing by a molecular weight of at least 3:
MLTVALLALLCASASG; SEQ ID NO: 181; Molecular Weight:  1533.9;
MLRVLVGAVLPAMLL; Applicant’s SEQ ID NO: 184; Molecular Weight:  1596.11;
MLLPLLLLLPMCWA; Applicant’s SEQ ID NO: 1; Molecular Weight:  1627.18;
MYALFLLASLLGAALA; Applicant’s SEQ ID NO: 185; Molecular Weight:  1638.04;
MKLPLLLALLFGAVSA; Applicant’s SEQ ID NO: 188; Molecular Weight:  1657.13;
MLLILLSVALLAFSSA; Applicant’s SEQ ID NO: 191; Molecular Weight:  1662.1;
MLFLLLPLLAVLPGDG; Applicant's SEQ ID NO: 4; Molecular Weight:  1682.14;
MLLSVPLLLGLLGLAVA; Applicant's SEQ ID NO: 6; Molecular Weight:  1693.2;
MLGVLVLGALALAGLGFP; Applicant's SEQ ID NO: 199; Molecular Weight:  1712.17;
MKRVLVLLLAVAFGHA; Applicant's SEQ ID NO: 202; Molecular Weight:  1738.21;)

As to claim 16, Paige in view of Yu teaches the method according to claim 7, wherein the presence or absence or degree of abundance of the ALS-associated signal peptide in the bodily fluid from the test subject is tested with a mass spectrometer (Paige Para [0074]: detecting the biomarkers in a biological sample using mass spectrometry).

As to claim 18, Paige in view of Yu teaches the method according to claim 7, wherein the bodily fluid is a cerebrospinal fluid (Paige Para [0043]: the fluid may be cerebral spinal fluid).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0298998 A1 (“Paige”) in view of US 2013/0316366 A1 (“Yu”) as applied to claim 16 above, and further in view of EP 1522856 A1 (“Selle”).

As to claim 17, Paige in view of Yu teaches the method according to claim 16, but does not teach comprising:
immobilizing the bodily fluid on a thermoplastic resin before the presence or absence and degree of abundance of the ALS-associated signal peptide in the bodily fluid is tested, wherein
the presence or absence and degree of abundance of the ALS-associated signal peptide in the bodily fluid immobilized on the thermoplastic resin is determined by matrix assisted laser desorption/ionization-time of flight mass spectrometry.

	Nevertheless, Selle teaches:
immobilizing the bodily fluid on a thermoplastic resin before the presence or absence and degree of abundance of the ALS-associated signal peptide in the bodily fluid is tested (Selle Para [0079]: the fluid is separated using chromatography resins as preparation for mass spectrometry), wherein
the presence or absence and degree of abundance of the ALS-associated signal peptide in the bodily fluid immobilized on the thermoplastic resin is determined by matrix assisted laser desorption/ionization-time of flight mass (Selle Para [0080]: the mass spectrometry entails matrix-assisted laser desorption/ionization time-of-flight).
Paige, Yu, and Selle are in the same field of molecular analysis.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paige in view of Yu to include the teachings of Selle because preparing immobilization using resins and matrix assisted laser desorption/ionization-time of flight mass spectrometry increases accuracy when analyzing concentrated peptides (See Selle Para [0079]-[0080]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0266674 A1:  See discussion of ALS in Para [0176], [0376], [0429]; see the signal peptide in the beginning of Para [0136]; see discussion of spectroscopy in Para [0451].
US 2005/0208619 A1: diagnostics for ALS using spectroscopy; see Para [0027] and the reference’s SEQ ID NO: 98.
US 2003/0208058 A1: diagnostics for ALS; see the leader sequence in Para [0100] and the reference’s SEQ ID NO: 33.
US 2017/0088593 A1: teaches ALS diagnostics; see page 9 Table 1 for peptide that is the references SEQ ID NO:13.
WO 01/36432 A1:  teaches ALS diagnostics; see page 47 line 14 for the signal sequence that is the reference’s SEQ ID NO:157.

US 2005/0118586 A1: see signal peptide at the end of Para [0499] on page 46.
US 2014/0328824 A1:  amyotrophic lateral sclerosis of weight 1784.1 .
US 2005/0266467 A1:  includes a neurological peptide of size 1779.71 .
EP 1522856 A1 (“Selle”): diagnosing other neurological conditions using SEQ ID NO: 26 on page 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        July 29, 2021